IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE             FILED
                      DECEMB ER SESSION, 1997        March 26, 1998

                                                Cecil Crowson, Jr.
                                                 Appellate C ourt Clerk
JERRY NELSON,              )    C.C.A. NO. 03C01-9704-CR-00142
                           )
      Appe llant,          )
                           )
                           )    JOHNSON COUNTY
VS.                        )
                           )    HON. LYNN BROWN
STATE OF TENNESSEE,        )    JUDGE
                           )
      Appellee.            )    (Habeas Corpus)


                ON APPEAL FROM THE JUDGMENT OF THE
                 CRIMINAL COURT OF JOHNSON COUN TY


FOR THE APPELLANT:              FOR THE APPELLEE:

JERRY NELSON                    JOHN KNOX WALKUP
Pro Se                          Attorney General and Reporter

                                TIMOTHY F. BEHAN
                                Assistant Attorney General
                                425 Fifth Avenu e North
                                Nashville, TN 37243

                                DAVID CROCKETT
                                District Attorney General
                                Route 19, Box 99
                                Johnson City, 37601



OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

DAVID H. WELLES, JUDGE
                                   ORDER

       The Appellant appeals as of right from the trial court’s dismissal of his pro

se petition for Writ of Habeas Corpus. It appears from the petition an d exhibits

filed therewith that the Appellant was convicte d of rape and se ntence d to life

imprisonment in 1977. On September 11, 1996, the Appellant filed the instant

habeas corpu s petitio n alleg ing tha t his judgment of conviction was void because

the indictment failed to adequately allege the culpable mental state required of

the offense charged. The trial court dismissed the petition. We conclude that the

Appellant is not entitled to habeas corpus relief and we therefore affirm the trial

court’s order o f dism issal.



       In support of his petition and argument, the Appellant relies primarily upon

the decision of this Court in State v. Rog er Da le Hill, C.C.A. No. 01C01-9508-CC-

00267, W ayne County, (Tenn. Crim. App., Nashville, June 20, 1996). We first

note that this Court’s decision in Hill was based upon an interpretation of our new

criminal code, an d this cod e is applica ble only to o ffenses occurring after

November 1, 1989 . Secon dly, our sup reme c ourt has reversed this Co urt’s

decision in Hill. See State v. Hill, 954 S.W .2d 725 (Te nn. 1997).



       In the case sub judice, we have examined the language of the challenged

indictment and we conclude that the indictment adequately alleged the criminal

offense charged and sufficie ntly infor med the Ap pellan t of the c harge again st him

such that the convicting court had jurisdiction. We see no reason for further

discussion or analys is. The Appe llant’s conv iction is not vo id. See Charles



                                          -2-
Edward Orren v. S tate, C.C.A. No. 03C01-9704-CR-00141, Johnson County

(Tenn. Crim. App., Knoxville, Feb. 13 , 1998); Georg e F. Jon es, Jr. v. State ,

C.C.A. No. 03C 01-970 2-CR -00062 , Johnso n Cou nty (Ten n. Crim. A pp.,

Knoxville, Feb. 3, 1 998); Randy Blaine Knight v. Carlton, Warden, C.C.A. No.

03C01-9705-CR-00162, Johnson Coun ty (Tenn . Crim. A pp., Knoxville, Jan. 26,

1998); Perry C. Riley v. State , C.C.A. No. 03C01-9705-CR-00181, Morgan

Coun ty (Tenn . Crim. App., Knoxville, Ja n. 23, 199 8); Roy A. B urch v. Sta te,

C.C.A. No. 03C01-9610-CR-00391, Johnson County, (Tenn . Crim. A pp.,

Knoxville, Jan. 16, 1 998); State v. Dare l G. Bo lin, C.C.A. No. 03C01-9212-CR-

00450, Cum berland Coun ty (Tenn . Crim. A pp., Kno xville, Jan. 15 , 1998); Joseph

Ron ald Duclos v. State, C.C.A. No. 03C01-9705-CR-00182, Morgan C ounty

(Tenn. Crim. App., Knoxville, Jan. 16, 1998);State v. Rogers L. McKinley, C.C.A.

No. 03C01-9612-CR-00455, Bledsoe C ounty; (Tenn. Crim. App., Knoxville, Jan.

6, 1998); Timothy Wayne Johnson v. Bowlen, Warden, C.C.A. No. 03C01-9611-

CR-00443, Bledsoe County (Tenn. Crim. App., Kn oxville, Dec . 23, 1997 ); Darryl

Douglas Sheets v. State, C.C.A. No. 03C 01-970 1-CR -00031 , Johnso n Cou nty

(Tenn. Crim. A pp., Knoxville, Dec . 23, 1997 ); Jerry Co x v. State,C.C.A. No.

03C01-9610-CR-00392, Johnson County (Tenn. Crim. App., Knoxville, Dec. 23,

1997); Bruce B elk v. State , C.C.A. N o. 03C 01-970 3-CR -00109 , Morga n Cou nty

(Tenn. Crim. App., Knoxville, Dec. 23, 1997); Abel Rod riguez, Jr. v. State,C.C.A.

No. 03C01-9612-CR-00463, Greene Co unty (Tenn. Crim. App., Knoxville, Dec.

23, 1997); Dona ld W ayne H olt v. State, C.C.A. No. 03C01-9702-CR-00059,

Johnson County (T enn. C rim. App ., Knoxville, D ec. 23, 19 97; Gene H ibbard v.

State, C.C.A . No. 03C 01-970 2-CR -00077 , Knox Coun ty (Tenn . Crim. A pp.,

Knoxville, Dec. 23 , 1997).




                                        -3-
      W e conc lude th at no e rror of la w requ iring a reversal o f the jud gme nt is

apparent on the re cord. Ba sed up on a tho rough re ading o f the record , the briefs

of the parties, and the law governing the issues presented for review, the

judgment of the tria l court is affirme d in ac corda nce w ith Rule 20 of the Court of

Criminal Appeals of Tennessee.



                                  ____________________________________
                                  DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
DAVID G. HAYES, JUDGE


___________________________________
THOMAS T. WOODALL, JUDGE




                                          -4-